F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              APR 7 2004
                                     TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                Clerk

 ZEBEDEE E. HALL,

                  Petitioner-Appellant,                    No. 03-1387
           v.                                          District of Colorado
 SAM PRATT, Warden; LESLIE                            (D.C. No. 03-Z-1110)
 JONES, Jailer,

                  Respondents-Appellees.


                               ORDER AND JUDGMENT          *




Before TACHA , Chief Circuit Judge,        McKAY and McCONNELL , Circuit
Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       This is an appeal from the denial of a petition for habeas corpus relief

pursuant to 28 U.S.C. § 2241. Zebedee Hall filed the petition as a federal pretrial

detainee alleging violation of the Speedy Trial Act, his Sixth Amendment right to

a speedy trial, and his Fifth Amendment due process rights. Because the record in

this case is lacking, we take judicial notice of the docket in Mr. Hall’s criminal

case, United States v. Small , No. 01-CR-214-7 (D. Colo. filed June 7, 2001).

Though he originally sought pretrial release, trial within 30 days, and/or dismissal

of his indictment, Mr. Hall has since been tried and convicted,      see Docket Entry

Nos. 1595, 2504, 2674, 2842,       Small (No. 01-CR-214-7), and on appeal seeks only

dismissal of his indictment.   1
                                   Because we agree with the district court that Mr.

Hall failed to exhaust his other remedies, we affirm its denial of Mr. Hall’s

petition. Though the government filed no brief in this appeal, this Court may

raise the issue of exhaustion sua sponte. See Steele v. Young, 11 F.3d 1518, 1523

n.10 (10th Cir. 1993); cf. Gonzalez v. McKune, 279 F.3d 922, 926 (10th Cir.

2002) (en banc) (describing sua sponte consideration of exhaustion as unusual but

not impossible).

       To be eligible for habeas corpus relief under § 2241, a federal pretrial

detainee generally must exhaust other available remedies.         See Fassler v. United



       1
        Mr. Hall correctly omitted requests for pretrial release and trial within 30
days from his appeal as his trial and conviction render these requests moot. See,
e.g., Fassler v. United States, 858 F.2d 1016, 1018 (5th Cir. 1988).
                                         -2-
States , 858 F.2d 1016, 1018 (5th Cir. 1988);   United States v. Pipito , 861 F.2d

1006, 1009 (7th Cir. 1987);   Moore v. United States , 875 F. Supp. 620, 623 (D.

Neb. 1994). The reasons for this requirement are rooted not in comity (as is the

case with state prisoners), but in concerns for judicial economy. Allowing federal

prisoners to bring claims in habeas proceedings that they have not yet, but still

could, bring in the trial court, would result in needless duplication of judicial

work and would encourage “judge shopping.” Mr. Hall’s petition presents

precisely these dangers, as the trial court had no opportunity to rule on the issues

Mr. Hall raises.

      Mr. Hall brings his petition on essentially three grounds: First, that the

length of his pretrial detention amounted to a violation of the Speedy Trial Act;

second, that his detention violated his Fifth and Sixth Amendment rights to a

speedy trial; and third, that the indictment pursuant to which he was being held

was forged, in violation of his Fifth Amendment due process rights.    2
                                                                           At the time

the district court ruled on Mr. Hall’s petition, Mr. Hall was still free to bring each




      2
       Specifically, Mr. Hall reasons: (1) that David R. Haus was the “alleged”
foreperson of the grand jury, (2) that because a Motor Vehicle Department search
for David R. Haus returned no record, Mr. Haus does not exist, and therefore (3)
his indictment must have been forged. See Pet. Br. & Ex. B.
                                         -3-
of these issues before the trial court.   3
                                              The district court therefore properly found

that he had failed to exhaust his available remedies.

       First, Mr. Hall failed to file a motion in the trial court, pursuant to 18

U.S.C. § 3162(a)(2), alleging violation of the Speedy Trial Act. He could have

done so up until his trial, 18 U.S.C. §3162(a)(2), and so the district court

correctly determined that he failed to exhaust his available remedies on this

ground.

       Second, in the criminal proceeding Mr. Hall failed to challenge his pretrial

confinement as violating his Fifth and Sixth Amendment rights, though he was

free to do so.   Mr. Hall once attempted to file such a motion, but it was stricken

because he filed the motion pro se while he was being represented by counsel.

See Docket Entry Nos. 1933, 1950, Small (No. 01-CR-214-7). Mr. Hall never re-

filed the motion, though he did re-file other motions that were stricken at the

same time. See Docket Entry Nos. 1935 (motion), 1950 (stricken), 2081 (refiled),

Small (No. 01-CR-214-7). Mr. Hall could have raised these issues as a defense at

any point up to, and including, at trial. See, e.g., Braden v. 30th Judicial Circuit

Court, 410 U.S. 484, 488-89 & n.4. (1973).



       We do not reach the question of whether Mr. Hall’s failure to exhaust only
       3

one of his claims would still require dismissal of his petition under Rose v. Lundy,
455 U.S. 509, 510 (1982) (generally requiring dismissal of “mixed” petitions
containing both exhausted and unexhausted claims), because he has failed to
exhaust any of his three claims.
                                         -4-
      Third, though Mr. Hall challenged the sufficiency of his indictment on a

variety of grounds, see, e.g. , Docket Entry No. 2081,   Small (No. 01-CR-214-7)

(“Motion to dismiss indictment against defendant(s) Zebedee Hall based on

failure of US Atty to take and file required oath of office”), it does not appear

from the record or the docket (and Mr. Hall provides no reason for believing) that

he ever challenged the sufficiency of his indictment on the basis that it was

forged. In sum, the district court correctly determined that Mr. Hall’s failure to

pursue and exhaust the available remedies in the trial court precluded granting

habeas relief under § 2241.

      The judgment of the district court is therefore AFFIRMED. The motion to

proceed in forma pauperis is DENIED.

                                                Entered for the Court,



                                                Michael W. McConnell
                                                Circuit Judge




                                          -5-